ILLINOIS OFFICIAL REPORTS
                                        Appellate Court



           Wilson v. Municipal Officers Electoral Board, 2013 IL App (1st) 130957




Appellate Court            BRIAN WILSON, Plaintiff-Appellant, v. THE MUNICIPAL OFFICERS
Caption                    ELECTORAL BOARD FOR THE CITY OF CALUMET CITY,
                           Thaddeus Jones, Substitute Chairman, and Members, Magdalena J.
                           Wosczynski and Nyota T. Figgs; NYOTA T. FIGGS in Her Capacity as
                           City Clerk; DAVID ORR, in His Capacity as Cook County Clerk; and
                           Objectors DEBORAH HAYNES-SHEGOG, STEVEN GRANT, and
                           HOPE ALLEN, Defendants-Appellees.


District & No.             First District, Third Division
                           Docket No. 1-13-0957


Rule 23 Order filed        April 24, 2013
Rule 23 Order
withdrawn                  May 31, 2013
Opinion filed              June 5, 2013



Held                       Defendant electoral board’s decision that plaintiff’s nomination papers
(Note: This syllabus       for the office of mayor in a primary election were invalid was affirmed by
constitutes no part of     the appellate court where the board did not err in refusing to consider
the opinion of the court   signatures beyond the maximum number of signatures allowed under its
but has been prepared      rules, and when deductions were made from the maximum number of
by the Reporter of         signatures for the signatures obtained by a person who circulated petitions
Decisions for the          for plaintiff as an independent candidate for mayor and as a Democratic
convenience of the         candidate for alderman, in violation of a rule prohibiting a person from
reader.)
                           circulating petitions for candidates for more than one party or an
                           independent candidate and a candidate from a political party, plaintiff
                           lacked sufficient signatures to be allowed on the ballot.
Decision Under             Appeal from the Circuit Court of Cook County, Nos. 13-COEL-56, 13-
Review                     COEL-57, 13-COEL-58; the Hon. Maureen Ward Kirby, Judge,
                           presiding.


Judgment                   Affirmed.


Counsel on                 Jawor Law Firm, of Bolingbrook (John J. Jawor, of counsel), for
Appeal                     appellant.

                           Odelson & Sterk, Ltd., of Evergreen Park (Burton S. Odelson and
                           Matthew M. Welch, of counsel), and James P. Nally, PC, of Chicago
                           (James P. Nally, of counsel), for appellees.


Panel                      JUSTICE STERBA delivered the judgment of the court, with opinion.
                           Presiding Justice Neville and Justice Hyman concurred in the judgment
                           and opinion.



                                              OPINION

¶1          Plaintiff-appellant Brian Wilson filed nomination papers for the office of mayor of
        Calumet City as a member of the Democratic party for the consolidated primary election
        scheduled to be held on February 26, 2013. After objections were filed to Wilson’s
        candidacy, Wilson withdrew his candidacy. Wilson subsequently filed nomination papers for
        the same office as an independent candidate for the consolidated election to be held on April
        9, 2013. Objections were again filed to Wilson’s candidacy and, following a public hearing,
        the Municipal Officers Electoral Board for the City of Calumet City (Board) found that
        Wilson’s nominating papers were invalid because he did not have the required minimum
        number of signatures and because section 7-43(f) of the Illinois Election Code (Code) (Pub.
        Act 97-681 (eff. Mar. 30, 2012) (amending 10 ILCS 5/7-43(f) (West 2010))) prohibits a
        candidate from running as a member of the Democratic party and as an independent
        candidate in the same election cycle. The circuit court affirmed the Board’s findings. On
        appeal, Wilson contends that the circuit court erred in affirming the Board’s findings because
        (1) the Board’s rule relating to signatures submitted in excess of the maximum allowed is
        arbitrary and unconstitutional, (2) there is no prohibition against a voter signing a nominating
        petition for a party in the primary and then signing a petition for an independent candidate
        for the same office in the same election, (3) there is no prohibition against an individual
        circulating nominating petitions for a party candidate in a consolidated primary and then for
        an independent candidate in a consolidated election, and (4) the provisions of section 7-43(f)

                                                  -2-
     do not apply to consolidated primaries and consolidated elections. On April 3, 2013, this
     court entered a brief order affirming the judgment of the circuit court. The order stated that
     an opinion or order of the court would follow at a later date. For the reasons that follow, we
     affirm the judgment of the circuit court of Cook County.

¶2                                      BACKGROUND
¶3        On November 19, 2012, Wilson filed nominating papers, including a statement of
     candidacy indicating his desire to have his name placed on the ballot as a Democratic
     candidate for the office of mayor of Calumet City for the February 26, 2013, consolidated
     primary election. Objections to Wilson’s candidacy were filed, in part on the grounds that
     he did not pay real estate transfer taxes to Calumet City on certain real estate transactions.
     A hearing was scheduled for December 21, 2012; however, Wilson withdrew his candidacy.
     On December 26, 2012, Wilson filed another set of nominating papers, including a statement
     of candidacy indicating his desire to have his name placed on the ballot as an independent
     candidate for the office of mayor of Calumet City for the April 9, 2013, consolidated
     election. Objections to Wilson’s candidacy were again filed by Deborah Haynes-Shegog,
     Steven Grant, and Hope Allen, on the grounds that Wilson did not have sufficient signatures,
     that candidates are prohibited from switching from an established political party to
     independent status in the same election cycle, and that Wilson owed Calumet City penalties
     and interest for the late payment of real estate transfer taxes.
¶4       The Board held public hearings on the petitions of all three objectors on January 14 and
     February 8, 12, and 18, 2013. Because the issues raised by objectors Haynes-Shegog and
     Grant were identical, the Board consolidated those petitions and issued a single written
     decision in response to those petitions on February 18, 2013. The Board also issued a written
     decision in response to the petition filed by Allen on February 18, 2013. However, the issue
     raised by Allen was also raised by Haynes-Shegog and Grant; therefore, the Board’s decision
     on the Allen petition contains identical language and findings to the language on that issue
     in the Haynes-Shegog and Grant decision. Thus, for purposes of this appeal, we will provide
     the details of the Board’s decision in response to the Haynes-Shegog and Grant petitions.
¶5        The Board noted that, pursuant to section 10-3 of the Code (10 ILCS 5/10-3 (West 2010))
     and based on the number of ballots cast in the previous consolidated election, candidates for
     the April 9, 2013, consolidated election were required to submit a minimum of 257
     signatures and must not file more than 410 signatures. The Board found that Wilson filed 522
     signatures. The Board followed its rule for enforcing the maximum signature limit and
     invalidated all signatures in excess of the first 410. Because section 10-4 of the Code (10
     ILCS 5/10-4 (West 2010)) prohibits a petition circulator from circulating petitions for an
     independent candidate in addition to a candidate for an established political party, the Board
     invalidated petition sheets that were circulated by Danny Williams, who also circulated
     petitions for a Democratic candidate, resulting in 56 invalid signatures. The Board accepted
     the results of the record examination by the Cook County clerk invalidating 112 signatures.
     The Board invalidated an additional 135 signatures of individuals who had previously signed
     petitions for partisan candidates, pursuant to section 10-3 of the Code (10 ILCS 5/10-3 (West


                                              -3-
     2010)), leaving Wilson with just 107 valid signatures.1 Therefore, the Board found that
     Wilson did not have the minimum number of signatures required and his nomination papers
     were invalid in their entirety.
¶6       The Board then addressed the issue raised by all of the objectors, namely, that Wilson’s
     candidacy violated section 7-43(f) of the Code (Pub. Act 97-681 (eff. Mar. 30, 2012)
     (amending 10 ILCS 5/7-43(f) (West 2010))). The Board found that section 7-43(f) was
     ambiguous and, therefore, considered the purpose of the law and its legislative history. Based
     on its review of the legislative history, the Board concluded that section 7-43(f) was intended
     to apply to all partisan election cycles, whether they be general election cycles (even years)
     or consolidated election cycles (odd years). The Board further concluded that Calumet City’s
     election was a partisan election. Because Wilson filed partisan, Democratic nomination
     papers for the consolidated primary election and subsequently filed independent nomination
     papers for the consolidated election, the Board found that Wilson’s nomination papers were
     invalid in their entirety.
¶7       Finally, the Board addressed the issue of whether Wilson was in arrears to Calumet City
     for delinquent real estate transfer taxes on three separate real estate title transfers at the time
     he filed his statement of candidacy. The Board disregarded Wilson’s arguments that he did
     not actually owe the money and that Calumet City was improperly holding money he
     deposited on the basis that it lacked jurisdiction to consider those matters. The Board noted
     that Wilson signed real estate transfer declarations and paid transfer stamp fees for all three
     properties in question on December 26, 2012, and also tendered three separate checks in the
     amount of $741 each to Calumet City on that same day. The Board further noted that because
     Wilson testified that he had served both as deputy mayor and chairman of the finance
     committee, he would presumably have been aware of interest and penalty provisions related
     to late transfer tax payments. Thus, the Board concluded that Wilson was in arrears to
     Calumet City at the time he filed his statement of candidacy and his nomination papers were
     invalid in their entirety.
¶8       Wilson filed a petition for judicial review of the Board’s decision in the circuit court of
     Cook County. On March 21, 2013, the circuit court affirmed the Board’s decision on the
     issues of sufficiency of signatures and whether or not a candidate can change political
     affiliation during an election cycle under section 7-43(f), and reversed the Board’s decision
     on the issue of whether or not Wilson was in arrears to the municipality at the time he filed
     his statement of candidacy. On March 26, 2013, Wilson filed a notice of appeal of the circuit
     court’s March 21 decision. This court granted Wilson’s motion to expedite the appeal and
     issued an order on April 3, 2013, affirming the circuit court and stating that an order or
     opinion would be filed at a later date. Our analysis in support of our April 3 order follows.

             1
               The Board’s decision states that the candidate had a total of 102 valid signatures. However,
     the Board noted in paragraph N of its decision that of 140 objections in a certain category that were
     sustained, the Board restored 5 of those signatures, bringing the total number of objections sustained
     to 135. When 135 is added to the previously held invalid 112 plus 56 signatures, and the invalid
     signatures (303 total) are subtracted from the maximum of 410 that were considered, the candidate
     is left with 107 valid signatures.

                                                  -4-
¶9                                             ANALYSIS
¶ 10        An electoral board is viewed as an administrative agency, and thus, the standard of
       review is determined by the type of question on review. Hossfeld v. Illinois State Board of
       Elections, 238 Ill. 2d 418, 423 (2010) (citing Cinkus v. Village of Stickney Municipal Officers
       Electoral Board, 228 Ill. 2d 200, 209-10 (2008)). An administrative agency’s findings and
       conclusions on questions of fact are deemed prima facie true and correct and will not be
       overturned unless they are against the manifest weight of the evidence. Cinkus, 228 Ill. 2d
       at 210. An agency’s decision on a question of law is reviewed de novo. Id. An agency’s
       determination on a mixed question of law and fact will not be disturbed on review unless it
       is clearly erroneous. Id. at 211. Moreover, where a circuit court reviews an electoral board’s
       decision, we review the decision of the board, not the court. Id. at 212.
¶ 11        We turn first to the Board’s finding that Wilson had an insufficient number of signatures
       to be placed on the ballot. The Board’s ultimate finding is based on several different factors,
       and the Board argues that it involves mixed questions of law and fact and the applicable
       standard of review is whether the Board’s finding was clearly erroneous. However, we agree
       with Wilson that each subpart of the Board’s finding was based on a pure question of law,
       thus, our review is de novo.
¶ 12        Wilson first challenges the Board’s rule that governs its handling of signatures submitted
       in excess of the maximum allowed. Section 10-3 of the Code provides that the number of
       signatures submitted by an independent candidate must be a minimum of 5% and a
       maximum of 8% of the number of persons who voted at the next preceding regular election
       in the district. 10 ILCS 5/10-3 (West 2010). The Board adopted a set of rules to govern the
       April 9 election, including a rule related to the minimum and maximum signature
       requirements found in section 10-3 of the Code. Municipal Officers Electoral Board for the
       City of Calumet City Rules for the April 9, 2013 Consolidated General Election, R.9
       (adopted Jan. 14, 2013). The rule provides that signatures submitted in excess of the statutory
       maximum will not be considered. Id. The rule further explains that the computation of the
       maximum number of signatures will begin on sheet one, line one of the nomination petition
       and each consecutive line, exclusive of the deletions that have been removed pursuant to the
       Code with the corresponding appropriate certificate of deletion sheet, on each consecutive
       sheet will be counted until the maximum number of signatures allowed is reached. Id. The
       rule also expressly states that if the candidate does not have a sufficient number of signatures
       within the first 8% counted as set forth in the rule, no further names will be considered and
       the nomination petition will be found invalid. Id.
¶ 13        Wilson contends that the Board’s rule is unconstitutional. In support of his position,
       Wilson cites to Richards v. Lavelle, 620 F.2d 144 (7th Cir. 1980), for the proposition that a
       refusal to stop counting signatures after the maximum has been reached is the equivalent of
       removing someone from the ballot simply because the candidate submitted more than the
       maximum number of signatures allowed. This argument has no merit. First, removing a
       candidate from the ballot as an automatic penalty for submitting signatures in excess of the
       number allowed is not the equivalent of removing a candidate from the ballot because, within


                                                 -5-
       the maximum number of signatures allowed, he did not have the required minimum number
       of valid signatures. More importantly, the Lavelle court actually suggested the very remedy
       the Board chose to adopt and noted that it was a constitutionally acceptable way to address
       the maximum signature limitation.
¶ 14       The Lavelle court held that it was unconstitutional to enforce the maximum limitation
       requirement with the drastic sanction of automatic removal from the ballot. Lavelle, 620 F.2d
       at 148. The court agreed that imposing the limitation served a legitimate state interest. Id. at
       147. However, the court stated that the remedy of removal from the ballot simply because
       the candidate submitted more than the maximum number of signatures was not rational. Id.
       at 148. The Lavelle court observed that the rational way to address the maximum signature
       requirement was to “find a way to avoid unnecessary administrative burdens without
       needlessly infringing other valid interests.” Id. The court went on to note that the district
       court had “suggested a number of rational ways in which the maximum limit could
       constitutionally be enforced,” including a refusal to consider any signatures beyond the
       statutory maximum. Id. In the case sub judice, the Board has chosen to adopt this very
       remedy. The Board’s rule constitutes a rational means of enforcing the statutory maximum
       imposed. Therefore, the Board did not err in refusing to consider signatures after the
       maximum of 410 had been reached.
¶ 15       Wilson’s remaining arguments related to whether he had the required number of
       signatures focus on whether the Board correctly interpreted two separate sections of the
       Code. Of the 410 signatures it considered, the Board invalidated 112 signatures by accepting
       the results of the Cook County clerk’s findings. That finding is not challenged on appeal.
       Subtracting 112 from 410 leaves 298 signatures, or 41 signatures more than the minimum
       required. The Board invalidated 56 signatures pursuant to section 10-4 of the Code (10 ILCS
       5/10-4 (West 2010)) and 135 signatures pursuant to section 10-3 of the Code (10 ILCS 5/10-
       3 (West 2010)). We note that affirming the Board on either one of these findings will result
       in an insufficient number of signatures.
¶ 16       Section 10-4 of the Code provides, in relevant part:
           “[N]o person shall circulate or certify petitions for candidates of more than one political
           party, or for an independent candidate or candidates in addition to one political party, to
           be voted upon at the next primary or general election, or for such candidates and parties
           with respect to the same political subdivision at the next consolidated election.” 10 ILCS
           5/10-4 (West 2010).
¶ 17       It is undisputed that Danny Williams circulated nominating petitions for Ramonde
       Williams, a Democratic candidate for alderman in the consolidated primary election.
       Williams subsequently circulated petitions in support of Wilson’s independent candidacy for
       mayor. The Board struck all petition sheets circulated by Williams pursuant to section 10-4
       of the Code. Wilson argues that because section 10-4 does not specifically reference the
       consolidated primary, Williams was not prohibited from circulating petitions for a party
       candidate in the primary and an independent candidate in the consolidated election.
¶ 18       A basic rule of statutory interpretation is that, whenever possible, courts must construe
       statutes so that no part is rendered a nullity. Eads v. Heritage Enterprises, Inc., 204 Ill. 2d


                                                 -6-
       92, 105 (2003). If we were to adopt Wilson’s proposed interpretation of section 10-4, we
       would be rendering the prohibition on circulating petitions for both a party candidate and an
       independent candidate a nullity. Petitions for independent candidates are never circulated for
       primary elections, whether consolidated or general, because independent candidates do not
       run in primary elections. Conversely, petitions for party candidates are generally only
       circulated for primary elections, because after the primary election, the party candidate has
       been selected and no further petitions are circulated. The language of the statute clearly
       prohibits circulating a petition “for an independent candidate or candidates in addition to one
       political party.” Moreover, the prohibition expressly applies to “candidates and parties with
       respect to the same political subdivision” in consolidated elections. The only possible
       interpretation that does not render this prohibition a nullity is to conclude that it applies to
       a given election cycle, whether it be a consolidated or a general election cycle. Thus, the
       Board correctly invalidated the 56 signatures contained on petitions circulated by Williams
       where he previously circulated petitions for a political party in the same election cycle.
¶ 19       Because this determination alone is sufficient to affirm the Board’s finding that Wilson’s
       nomination papers were invalid in their entirety, we decline to address Wilson’s remaining
       arguments. We acknowledge that, as both parties point out, this court has not yet addressed
       the interpretation of the recent amendment to section 7-43(f) of the Code (Pub. Act 97-681
       (eff. Mar. 30, 2012) (amending 10 ILCS 5/7-43(f) (West 2010)). However, “[e]stablished
       principles of judicial review counsel against consideration of issues which are not essential
       to the disposition of the cause or where the result will not be affected regardless of how the
       issues are decided.” In re Estate of Boyar, 2013 IL 113655, ¶ 36. Moreover, because the
       appellate court’s function is primarily one of error correction, it is sound policy to decide
       cases on the narrowest factual grounds available. Id. ¶ 53 (Burke, J., dissenting). In the case
       at bar, Wilson fell 15 signatures short of the minimum required, even without consideration
       of whether the Board correctly invalidated an additional 135 signatures pursuant to section
       10-3 of the Code. Thus, our consideration of whether section 7-43(f) of the Code also
       prohibits a candidate from filing nominating papers as both a Democrat and an independent
       candidate in the same consolidated election cycle will not change the result and we decline
       to address this issue.
¶ 20       For the reasons stated herein, we hold that the circuit court did not err in affirming the
       Board’s findings.

¶ 21      Affirmed.




                                                 -7-